Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of sodomy in the first degree and attempted robbery in the third degree, entered after a jury trial. The main question presented is whether the People should have been allowed to use a previously suppressed statement, alleged to have been made by him, to impeach his trial testimony (cf. People v Cole, 100 AD2d 442). H Prior to trial, defendant moved to suppress the statement. The People stated their intention not to use the statement on trial, and the statement was summarily suppressed (CPL 710.60, subd 2, par [b]). The grounds stated in the application for suppression were violation of Miranda requirements (Miranda v Arizona, 384 US 436) and deprivation of right to counsel. It is well settled that statements suppressed on these grounds may be used for impeachment purposes (Oregon v Hass, 420 US 714; Harris v New York, 401 US 222; People v Washington, 51 NY2d 214; People v Caban, 79 AD2d 1031). H At trial, defendant testified that he had been beaten by a police officer, but insisted that he had made no statement. The trial issue raised by defendant was, therefore, that any claimed statement was a fabrication of evidence, not that a statement of his was the product of coercion. Thus viewed, the prosecutor could use the statement for impeachment purposes (People v Washington, 51 NY2d 214). H We have examined defendant’s other claims of error and find them to be either without merit or harmless. (Appeal from judgment of Monroe County Court, Barr, J. — sodomy, first degree, and another charge.) Present ■— Dillon, P. J., Denman, Boomer, Green and Schnepp, JJ.